Covello, J.
(dissenting and voting to affirm the order, with the following memorandum, in which Angiolillo, J., concurs):
Although couched in terms of negligence, the first cause of action is, in actuality, a cause of action to recover damages for medical malpractice. Since the defendant (hereinafter Menorah Home) was entitled to summary judgment dismissing that cause of action in its entirety, I must respectfully dissent.
When misfeasance occurring within the context of a physician-patient relationship causes injury to the patient, a cause of action to recover damages for that injury sounds in medical malpractice when “the challenged conduct ‘constitutes medical treatment or bears a substantial relationship to the rendition of medical treatment by a licensed physician’ ” (Weiner v Lenox Hill Hosp., 88 NY2d 784, 788 [1996], quoting Bleiler v Bodnar, 65 NY2d 65, 73 [1985]). A medical facility’s assessment of a patient’s “supervisory and treatment needs” constitutes “an integral part of the process of rendering medical treatment to” the patient (Scott v Uljanov, 74 NY2d 673, 675 [1989]). Therefore, when a plaintiff challenges a medical facility’s assessment of a patient’s supervisory or treatment needs, the plaintiff’s claim sounds in medical malpractice (see Scott v Uljanov, 74 NY2d at 675).
As evident from the allegations in support of the first cause of action, the bill of particulars, and the arguments she raised before the Supreme Court and on appeal, the essence of the plaintiffs claim is that Menorah Home’s staff improperly assessed the decedent’s supervisory and treatment needs. The *853plaintiff notes that Menorah Home’s records reflect that approximately six weeks before the second fall, the decedent fell when attempting to walk to the bathroom. The plaintiff also notes that those records reflect that a few days before the second fall, the decedent had trouble balancing when standing. Yet, as the plaintiff emphasizes, Menorah Home’s staff, despite being aware of all of this, never implemented any precautionary measures designed to prevent the decedent from getting out of bed and falling.
Hence, Menorah Home’s staffs assessment of the decedent’s supervisory and treatment needs, which is what led to the absence of restraints, safety devices, and supervision at the time of the second fall, is “the challenged conduct” (Weiner v Lenox Hill Hosp., 88 NY2d at 788). Accordingly, the first cause of action sounds in medical malpractice (see Scott v Uljanov, 74 NY2d at 675; Caso v St. Francis Hosp., 34 AD3d 714, 715 [2006]; Rey v Park View Nursing Home, 262 AD2d 624, 626 [1999]; Smee v Sisters of Charity Hosp. of Buffalo, 210 AD2d 966, 967 [1994]; Brath v Kenmore Mercy Hosp., 198 AD2d 771 [1993]; Raus v White Plains Hosp., 156 AD2d 354, 354-355 [1989]; Fox v White Plains Med. Ctr., 125 AD2d 538 [1986]; cf. Chaff v Parkway Hosp., 205 AD2d 571 [1994]; Lenny v Loehmann, 78 AD2d 813, 814 [1980]).
It should be noted, though, that a case involving a patient falling in a medical facility does not necessarily involve a challenge to an assessment of the patient’s supervisory and treatment needs. In Edson v Community Gen. Hosp. of Greater Syracuse (289 AD2d 973, 974 [2001]), Halas v Parkway Hosp. (158 AD2d 516, 517-518 [1990]), Papa v Brunswick Gen. Hosp. (132 AD2d 601 [1987]) and White v Sheehan Mem. Hosp. (119 AD2d 989 [1986]), cited by the majority in support of its determination that a claim of negligence is involved here, and Reardon v Presbyterian Hosp. in City of NY. (292 AD2d 235, 237 [2002]), patients fell in medical facilities. In each case, the courts, in holding that the plaintiff’s claim sounded in negligence, determined that under the particular circumstances presented, the defendant’s alleged misfeasance did not relate to medical treatment (see Reardon v Presbyterian Hosp. in City of NY., 292 AD2d at 237; Edson v Community Gen. Hosp. of Greater Syracuse, 289 AD2d at 974; Halas v Parkway Hosp., 158 AD2d at 517; Papa v Brunswick Gen. Hosp., 132 AD2d at 603; White v Sheehan Mem. Hosp., 119 AD2d at 989). However, as discussed, supra, under the particular circumstances presented here, the alleged misfeasance clearly relates to an assessment of a patient’s treatment and supervisory needs, and hence, medical treatment (see Scott v Uljanov, 74 NY2d at 675).
*854Since the first cause of action sounded in medical malpractice, on its motion for summary judgment, Menorah Home had the burden of establishing, through a medical expert’s affidavit or affirmation, that its staff did not depart from accepted medical practice, or that if there was a departure, the decedent was not injured thereby (see Rebozo v Wilen, 41 AD3d 457, 458 [2007]; Thompson v Orner, 36 AD3d 791, 792 [2007]; Williams v Sahay, 12 AD3d 366, 368 [2004]). In this regard, Menorah Home provided an affidavit from a medical expert, who reviewed the decedent’s medical and Menorah Home records. After recounting how the decedent’s health declined so precipitously in the days preceding the second fall that at the time of that fall “it was reasonable to believe that she could not move enough to fall from bed,” Menorah Home’s expert essentially opined that Menorah Home’s staff did not depart from accepted medical practice in assessing the decedent’s supervisory and treatment needs. Menorah Home therefore demonstrated its prima facie entitlement to judgment as a matter of law with respect to the first cause of action. Since, in opposition, the plaintiff failed to provide any affidavit or affirmation from a medical expert to rebut Menorah Home’s expert’s opinion, Menorah Home was entitled to summary judgment dismissing the first cause of action (see Spicer v Community Family Planning Council Health Ctr., 272 AD2d 317, 317-318 [2000]; Damen v North Shore Univ. Hosp., 262 AD2d 598, 598-599 [1999]; Orr v Meisel, 248 AD2d 451, 451-452 [1998]; Schaefer v Marchiano, 193 AD2d 664 [1993]).
The majority, concluding that the first cause of action is partially predicated upon a claim of negligence, holds that Menorah Home was not entitled to summary judgment dismissing that claim in its entirety. In reaching the conclusion that a claim of negligence is being asserted, the majority relies upon the proposition that “ ‘[t]he distinction between ordinary negligence and malpractice turns on whether the acts or omissions complained of involve a matter of medical science or art requiring special skills not ordinarily possessed by lay persons or whether the conduct complained of can instead be assessed on the basis of the common everyday experience of the trier of the facts’ ” (Halas v Parkway Hosp., 158 AD2d 516, 516-517 [1990]; Miller v Albany Med. Ctr. Hosp., 95 AD2d 977, 978 [1983]). However, this is not the test to determine whether challenged conduct constitutes medical malpractice or negligence (see Weiner v Lenox Hill Hosp., 88 NY2d at 788-789; Rodriguez v Saal, 43 AD3d 272, 275-276 [2007]; Payette v Rockefeller Univ., 220 AD2d 69, 73-74 [1996]; Stanley v Lebetkin, 123 AD2d 854 [1986]). Rather, the test is that repeatedly set forth by the Court *855of Appeals—a claim sounds in medical malpractice, and not negligence, when the challenged conduct constitutes medical treatment or bears a substantial relationship to the rendition of medical treatment by a licensed physician (see Weiner v Lenox Hill Hosp., 88 NY2d at 788; Scott v Uljanov, 74 NY2d at 674-675; Bleiler v Bodnar, 65 NY2d at 72). This question, and not the question of whether expert testimony is needed to establish the alleged misfeasance, is the “determinative” (Weiner v Lenox Hill Hosp., 88 NY2d at 788) or “critical” question (Caso v St. Francis Hosp., 34 AD3d at 714-715; Mendelson v Clarkstown Med. Assoc., 271 AD2d 584 [2000]; Lippert v Yambo, 267 AD2d 433 [1999]; Chaff v Parkway Hosp., 205 AD2d at 572; Stanley v Lebetkin, 123 AD2d 854 [1986]).
To illustrate, in Scott v Uljanov (74 NY2d at 674-675), the plaintiff, who was 46 years old, presented himself at a hospital’s emergency room with a .29 blood alcohol level. He was placed in a hospital bed with the side rails up (see Scott v Uljanov, 74 NY2d at 674). His mother was seated alongside his bed (see Scott v Uljanov, 74 NY2d at 674). Approximately 30 minutes after being placed in the bed, he climbed over its end, fell, and cut his head (see Scott v Uljanov, 74 NY2d at 674). He then commenced an action against the hospital, setting forth a cause of action in which he alleged that he was “negligently supervised” while in the bed (Scott v Uljanov, 74 NY2d at 674). Although it might seem that a juror could rely upon his or her common everyday experience to determine whether a “highly intoxicated” patient needs more than bed rails flipped up and supervision from a parent in order to be protected from a fall, the Court of Appeals, in determining that the plaintiff’s cause of action sounded in medical malpractice rather than negligence, did not consider this (see Scott v Uljanov, 74 NY2d at 674). Rather, the Court focused on the fact that the plaintiff was challenging the hospital’s staffs assessment of his supervisory and treatment needs (see Scott v Uljanov, 74 NY2d at 674).
The majority also essentially concludes that the question of whether safety devices or tools needed to be implemented in the five-hour period preceding the second fall in order to protect the decedent from falling does not involve specialized knowledge or medical science or diagnosis, and can be assessed by a lay person based on his or her common everyday experience. As just discussed, though, even if this is the case, this does not necessarily mean that a claim of negligence is involved (see Weiner v Lenox Hill Hosp., 88 NY2d at 788-789; Rodriguez v Saal, 43 AD3d at 275-276; Payette v Rockefeller Univ., 220 AD2d at 73-74; Stanley v Lebetkin, 123 AD2d 854 [1986]). In any event, the *856question does indeed involve specialized knowledge or medical science or diagnosis, and cannot be assessed by a lay person based on his or her common everyday experience (cf. Hranek v United Methodist Homes of Wyo. Conference, 27 AD3d 879, 880-881 [2006]; Yamin v Baghel, 284 AD2d 778, 778-780 [2001]). This is evidenced by the fact that Menorah Home’s staff would only implement safety devices and tools in an effort to protect residents against falls after the resident was “assess[ed]” to determine whether he or she was “a high risk for falls,” and the resident’s “committee,” which consisted of the resident’s physician and other medical professionals, decided that safety devices or tools were “needed.” This is also evidenced by the supervising nurse’s response to the question of whether the decedent was at risk of falling out of bed at the time of the first fall, which demonstrates that a degree of medical expertise is necessary for one to intelligently answer the question of whether safety devices or tools are necessary to guard against falls: “[Absolutely not . . . [The decedent] was cognitively intact, alert, oriented times three. She ambulated, her gait was steady with her walker and she always got in and out of bed in a safe manner.”
In light of the foregoing, the Supreme Court correctly awarded Menorah Home summary judgment dismissing the first cause of action in its entirety. Since the plaintiffs remaining contentions are without merit, the Supreme Court’s order should be affirmed.